Exhibit 10.3

STATUSED REVOLVING CREDIT SUPPLEMENT




THIS SUPPLEMENT to the Master Loan Agreement dated October 5, 2005 (the “MLA”),
is entered into as of September 16, 2009 between CoBANK, ACB (“CoBank”) and
SOUTH DAKOTA SOYBEAN PROCESSORS, LLC, Volga, South Dakota (the “Company”), and
amends and restates the Supplement dated December 24, 2008 and numbered
R1B051S01I


SECTION 1. The Revolving Credit Facility. On the terms and conditions set forth
in the MLA and this Supplement, CoBank agrees to make loans to the Company
during the period set forth below in an aggregate principal amount not to
exceed, at any one time outstanding, the lesser of $30,000,000.00 (the
“Commitment”), or the “Borrowing Base” (as calculated pursuant to the Borrowing
Base Report attached hereto as Exhibit A). Within the limits of the Commitment,
the Company may borrow, repay and reborrow.


SECTION 2. Purpose. The purpose of the Commitment is to finance the inventory
and receivables referred to in the Borrowing Base Report.


SECTION 3. Term. The term of the Commitment shall be from the date hereof, up to
and including August 1, 2010, or such later date as CoBank may, in its sole
discretion, authorize in writing.


SECTION 4. Interest. The Company agrees to pay interest on the unpaid balance of
the loan(s) in accordance with one or more of the following interest rate
options, as selected by the Company;


(A)                  One-Month LIBOR Index Rate. At a rate (rounded upward to
the nearest 1/100th and adjusted for reserves required on “Eurocurrency
Liabilities” [as hereinafter defined] for banks subject to “FRB Regulation D”
[as hereinafter defined] or required by any other federal law or regulation) per
annum equal at all times to 3.00% above the rate quoted by the British Bankers
Association (the “BEA”) at 11:00 am. London time for the offering of one
(1)-month U.S. dollars deposits, as published by Bloomberg or another major
information vender listed on BBA’s official website on the first “U.S. Banking
Day” (as hereinafter defined) in each week, with such rate to change weekly on
such day. The rate shall be reset automatically, without the necessity of notice
being provided to the Company or any other party, on the first “U.S. Banking
Day” of each succeeding week, and each change in the rate shall be applicable to
all balances subject to this option. Information about the then-current rate
shall be made available upon telephonic request. For purposes hereof: (1) “U.S.
Banking Day” shall mean a day on which CoBank is open for business and banks are
open for business in New York, New York; (2) “Eurocurrency Liabilities” shall
have the meaning as set forth in “FRB Regulation D”;



--------------------------------------------------------------------------------

2
Exhibit 10.3

and (3) “FRB Regulation D” shall mean Regulation D as promulgated by the Board
of Governors of the Federal Reserve System, 12 CFR Part 204, as amended.


(B)                  Quoted Rate. At a fixed rate per annum to be quoted by
CoBank in its sole discretion in each instance. Under this option, rates may be
fixed on such balances and for such periods, as may be agreeable to CoBank in
its sole discretion in each instance, provided that: (1) the minimum fixed
period shall be 30 days; (2) amounts maybe fixed in increments of $500,000.00 or
multiples thereto and (3) the maximum number of fixes in place at any one time
shall be ten.


The Company shall select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options. Upon the expiration of any fixed rate period, interest shall
automatically accrue at the variable rate option unless the amount fixed is
repaid or fixed for an additional period in accordance with the terms hereof.
Notwithstanding the foregoing, rates may not be fixed for periods expiring after
the maturity date of the loans. All elections provided for herein shall be made
telephonically or in writing and must be received by 12:00 Noon Company’s local
time. Interest shall be calculated on the actual number of days each loan is
outstanding on the basis of a year consisting of 360 days and shall be payable
monthly in arrears by the 20th day of the following month or on such other day
in such month as CoBank shall require in a written notice to the Company.


SECTION 5. Promissory Note. The Company promises to repay the unpaid principal
balance of the loans on the last day of the term of the Commitment. In addition
to the above, the Company promises to pay interest on the unpaid principal
balance of the loans at the times and in accordance with the provisions set
forth in Section 4 hereof. This note replaces and supersedes, but does not
constitute payment of the indebtedness evidenced by, the promissory note set
forth in the Supplement being amended and restated hereby.


SECTION 6. Borrowing Base Reports, Etc. The Company agrees to furnish a
Borrowing Base Report to CoBank at such times or intervals as CoBank may from
time to time request. Until receipt of such a request, the Company agrees to
furnish a Borrowing Base Report to CoBank within 30 days after each month end
calculating the Borrowing Base as of the last day of the month for which the
report is being furnished. However, if no balance is outstanding hereunder on
the last day of such month, then no Report need be furnished. Regardless of the
frequency of the reporting, if at any time the amount outstanding under the
Commitment exceeds the Borrowing Base, the Company shall immediately notify
CoBank and repay so much of the loans as is necessary to reduce the amount
outstanding under the Commitment to the limits of the Borrowing Base.


SECTION 7. Letters of Credit. If agreeable to CoBank in its sole discretion in
each instance, in addition to loans, the Company may utilize the Commitment to
open irrevocable letters of credit for its account. Each letter of credit will
be issued within a reasonable period of time after CoBank’s receipt of a duly
completed and executed copy of CoBank’s then current



--------------------------------------------------------------------------------

3
Exhibit 10.3
 
form of Application and Reimbursement Agreement or, if applicable, in accordance
with the terms of any CoTrade Agreement between the parties, and shall reduce
the amount available under the Commitment by the maximum amount capable of being
drawn thereunder. Any draw under any letter of credit issued hereunder shall be
deemed a loan under the Commitment and shall be repaid in accordance with this
Supplement. Each letter of credit must be in form and content acceptable to
CoBank and must expire no later than the maturity date of the Commitment.
Notwithstanding the forgoing or any other provision hereof, the maximum amount
capable of being drawn under each letter of credit must be statused against the
Borrowing Base in the same manner as if it were a loan, and in the event that
(after repaying all loans) the maximum amount capable of being drawn under the
letters of credit exceeds the Borrowing Base, then the Company shall immediately
notify CoBank and pay to CoBank (to be held as cash collateral) an amount equal
to such excess.


SECTION 8. Security. The Company’s obligations hereunder and, to the extent
related hereto, the MLA, shall be secured as provided in the Security Section of
the MLA, including without limitation as a future advance under any existing
mortgage or deed of trust.


SECTION 9. Commitment Fee. In consideration of the Commitment, the Company
agrees to pay to CoBank a commitment fee on the average daily unused portion of
the Commitment at the rate of 0.25% per annum (calculated on a 360-day basis),
payable monthly in arrears by the 20th day following each month. Such fee shall
be payable for each month (or portion thereof) occurring during the original or
any extended term of the Commitment. For purposes of calculating the commitment
fee only, the “Commitment” shall mean the dollar amount specified in Section 1
hereof, irrespective of the Borrowing Base.


SECTION 10. Amendment Fee. In consideration of the amendment, the Company agrees
to pay to CoBank on the execution hereof a fee in the amount of $5,000.00.


SECTION 11. Collateral Inspections. In consideration of the loans made
hereunder, the Company will permit CoBank or its representatives, agents or
independent contractors, during normal business hours or at such other times as
CoBank and the Company may agree to: (A) inspect or examine the Company’s
properties, books and records; (B) make copies of the Company’s books and
records; and (C) discuss the Company’s affairs, finances and accounts with its
officers, employees and independent certified public accountants. Without
limiting the foregoing, the Company will permit CoBank, through an employee of
CoBank or through an independent third party contracted by CoBank, to conduct on
an annual basis a review of the collateral covered by the Security Agreement.
The Company further agrees to pay to CoBank a collateral inspection fee
designated by CoBank and reimburse CoBank all reasonable costs and expenses
incurred by CoBank in connection with such collateral inspection reviews
performed by CoBank employees or its agents.



--------------------------------------------------------------------------------

4
Exhibit 10.3



IN WITNESS WHEREOF, the parties have caused this Supplement to be executed by
their duly authorized officers as of the date shown above.


CoBANK ACB
SOUTH DAKOTA SOYBEAN
 
PROCESSORS, LLC
       
By: /s/ Tokie Akrie                                
By: /s/ Rodney Christianson       
   
Title: Assistant Corporate Secretary  
Title: CEO                                       

--------------------------------------------------------------------------------

